Citation Nr: 0319826	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
bronchial asthma, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and September 1999 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).

By decision dated in March 2003, the Board granted a 50 
percent rating for the service-connected headaches and also 
granted entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  A decision on the issue of entitlement to an 
increased rating for the service-connected bronchial asthma 
was deferred, pending additional development by the Board.


FINDINGS OF FACT

1.  By rating action in September 1999, a 30 percent rating 
action for the service-connected bronchial asthma was 
granted, effective from October 7, 1996.

2.  On March 25, 2003, prior to the promulgation of a 
decision in the appeal, the veteran's attorney submitted 
written notification that the appellant is satisfied with the 
30 percent rating for the service-connected bronchial asthma 
and he wishes to withdraw his claim for an increased rating 
for the service-connected bronchial asthma.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in December 1994, the RO denied the 
veteran's claim for a rating in excess of 10 percent for the 
service-connected bronchial asthma.    

In April 1995, the veteran perfected his appeal concerning 
the denial of an increased rating for his service-connected 
bronchial asthma. 

By rating action in September 1999, a 30 percent rating was 
assigned for bronchial asthma, effective on October 7, 1996.

In March 2003, the Board deferred a decision on the issue of 
entitlement to an increased rating for the service-connected 
bronchial asthma, pending additional development of evidence 
by the Board.

On March 25, 2003, prior to the promulgation of a decision in 
the appeal, the veteran' attorney submitted written 
notification to the Board that the appellant was satisfied 
with the 30 percent rating for bronchial asthma and requested 
that the issue be withdrawn from development, which the Board 
construes as a request to withdraw his appeal pertaining to 
the increased rating claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The regulations pertaining to 
withdrawl of an appeal were amended effective April 18, 2003.  
68 Fed. Reg. 13235-13236 (March 19, 2003).  The amendment was 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  Effective on or after April 18, 2003, 
only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  38 C.F.R. 
§ 20.204(a).  Appeal withdrawals should be filed with the 
agency of original jurisdiction until the appellant or 
representative filing the withdrawal receives notice that the 
appeal has been transferred to the Board. Thereafter, file 
the withdrawal at the following address: Director, Management 
and Administration (014), Board of Veterans' Appeals, 810 
Vermont Avenue, NW., Washington, DC 20420.  38 C.F.R. 
§ 20.204(b)(2).  Until the appeal is transferred to the 
Board, an appeal withdrawal is effective when received by the 
agency of original jurisdiction.  Thereafter, it is not 
effective until received by the Board.  38 C.F.R. 
§ 20.204(b)(3).  

In the case at hand, prior to the promulgation of a decision 
by the Board, the Board received notice from the appellant's 
attorney that the appellate is satisfied with the 30 percent 
rating for bronchial asthma and that he wishes to withdraw 
his appeal pending before the Board.  As a result of this 
withdrawal, no allegations of error of fact or law remain 
before the Board for consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

